

116 HRES 886 IH: Condemning Charles “Chuck” Schumer, Senator of New York.
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 886IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Biggs submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning Charles Chuck Schumer, Senator of New York.Whereas Senator Schumer participated in a rally outside of the Supreme Court of the United States on March 4, 2020, at which he directed a threat at Justice Gorsuch and Justice Kavanaugh;Whereas Senator Schumer specifically stated, I want to tell you, Gorsuch. I want to tell you, Kavanaugh. You have released the whirlwind, and you will pay the price. You won’t know what hit you if you go forward with these awful decisions.;Whereas elected officials, including Majority Whip Steve Scalise and Congresswoman Gabrielle Giffords, have already been victims of physical violence rooted in political disagreement;Whereas Chief Justice John Roberts issued a statement shortly after these comments took place, saying, Justices know that criticism comes with the territory, but threatening statements of this sort from the highest levels of government are not only inappropriate, they are dangerous.;Whereas Senator Schumer’s comments to not contribute anything positive to the public dialogue;Whereas Senator Schumer is the leader of his conference in the Senate and is held to a higher standard for his colleagues and the American people to follow;Whereas Senator Schumer’s comments are in direct conflict with the constitutional process by which cases are deliberated and verdicts are issued by the Supreme Court; andWhereas Senator Schumer is setting the foundation for public and political unrest should the case be decided contrary to his party’s preference: Now, therefore, be itThat—(1)the House of Representatives condemns Senator Charles Chuck Schumer for rhetoric that threatens two Supreme Court justices and incites public discord, and is not befitting an elected Member of the Congress; and(2)it is the sense of the House of Representatives that Charles Chuck Schumer, Senator of New York, should—(A)issue a formal apology to Justice Kavanaugh and Justice Gorsuch for making threats and sowing seeds of discord; and(B)issue a public statement that threats towards members of any of the three branches of the Federal Government are not an appropriate reaction for anyone—especially those in elected office—to express disagreement with any duly elected or appointed member of the executive, legislative, or judicial branch.